IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                              No. 00-40191
                          Conference Calendar

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
JOSE LUIS TAFOLLA, also known
as Luis Herrera Tafolla,
                                            Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                        USDC No. 4:99-CR-75-ALL
                          --------------------
                             August 22, 2000
Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.
PER CURIAM:*           The Federal Public Defender appointed to
represent Jose Luis Tafolla has requested leave to withdraw and
has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967).   Tafolla received a copy of counsel's motion and brief
but has not filed a response.      Our independent review of the
brief and the record discloses no nonfrivolous issue for appeal.
Accordingly, the motion to withdraw is granted, counsel is
excused from further responsibilities herein, and the appeal is
DISMISSED.     See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.